DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 12, 2020, July 6, 2020, October 14, 2020, January 4, 2021 and February 24, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al (U.S. Patent Publication 2018/0143403).
With regard to independent claim 1, Tseng et al teaches a lens imaging system (page 1, paragraph [0002]), disposed sequentially from an object side, comprising: a first lens (Figure 17, element 910) having positive refractive power (page 20, Table 17, focal length data for 910 and paragraph [0195], lines 1-2), a second lens (Figure 17, element 902) having refractive power (page 20, Table 17, focal length data for 920 and paragraph [0196], lines 1-2); a third lens (Figure 17, element 903) having positive refractive power (page 20, Table 17, focal length data for 930 and paragraph [0197], lines 1-2), and comprising a concave image-side surface (Figure 17, element 932; page 20, Table 17, data for S7 and paragraph [0197], lines 3-4); a fourth lens (Figure 17, element 904) having negative refractive power (page 20, Table 17, focal length data for 940 and paragraph [0198], lines 1-2); and a fifth lens (Figure 17, element 905) having refractive power (page 20, Table 17, focal length data for 950 and paragraph [0199], lines 1-2), and further satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (page 20, Table 17, thickness data and page 21, paragraph [0203]).
With regard to dependent claim 2, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein the first lens comprises a convex image-side surface (page 20, paragraph [0195], lines 3-4 and Figure 17, element 912).
With regard to dependent claim 3, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein the third lens comprises a convex object-side surface (page 20, paragraph [0197], lines 2-3 and Figure 17, element 931).

With regard to dependent claim 5, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression -10 < L1R2/f < -2.0, as defined (page 20, Table 17, data for Surface #3 and f).
With regard to dependent claim 6, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression -2.0 < (L1R1+L1R2)/(L1R1-L1R2) < -0.1, as defined (page 20, Table 17, data for Surface #2 and Surface #3).
With regard to dependent claim 7, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 0.1 < L2R2/f < 2.0, as defined (page 20, Table 17, data for Surface #5 and f).
With regard to dependent claim 8, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 0.1 < (L2R1+L2R2)/(L2R1-L2R2) < 5.0, as defined (page 20, Table 17, data for Surface #4 and Surface #5).
With regard to dependent claim 9, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such 
With regard to dependent claim 10, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging wherein a total field of view of 35 degrees or less (page 21, paragraph [0203], data for HFOV).
With regard to dependent claim 11, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system satisfying the conditional expression 1.6 < f/2ImgHT, as defined (page 21, paragraph [0203], data for ImgH/f)
With regard to dependent claim 12, Tseng et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens imaging system wherein the fifth lens has a positive refractive power (page 20, paragraph [0199], lines 1-2).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno et al (U.S. Patent Publication 2013/0314802).
With regard to independent claim 13, Uno et al teaches a camera module (Figure 1), comprising: a first barrel comprising a lens imaging system (Figure 9A, element 101); and a second barrel coupled to the first barrel (Figure 9A, element 107), and comprising an image sensor (Figure 9A, element 110), wherein the first barrel is configured to be accommodated inside the second barrel in an optical axis direction of the lens imaging system (page 2, paragraph [0052]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al (U.S. Patent Publication 2013/0314802) as applied to claim 13 above, and further in view of Tseng et al (U.S. Patent Publication 2018/0143403).
With regard to dependent claim 14, although Uno et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 13, Uno et al fails to teach the detailed structure of the lenses within the lens barrel.  In a related endeavor, Tseng et al teaches a lens imaging system (page 1, paragraph [0002]), disposed sequentially from an object side, comprising: a first lens (Figure 17, element 910) having positive refractive power (page 20, Table 17, focal length data for 910 and paragraph [0195], lines 1-2), a second lens (Figure 17, element 902) having refractive power (page 20, Table 17, focal length data for 920 and paragraph [0196], lines 1-2); a third lens (Figure 17, element 903) having positive refractive power (page 20, Table 17, focal length data for 930 and paragraph [0197], lines 1-2), and comprising a concave image-side surface (Figure 17, element 932; page 20, Table 17, data for S7 and paragraph [0197], lines 3-4); a fourth lens (Figure 17, element 904) 
With regard to dependent claim 15, although Uno et al in view of Tseng et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 14, both fail to explicitly teach such a camera module wherein the first lens barrel in the optical direction of greater than a distance from the object side surface of the first lens to the image side of the fifth lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Tseng et al, to change the size of the first lens barrel to be larger than a distance from the object side surface of the first lens to the image side surface of the fifth lens along the optical axis or to require the first lens group, housed within the first lens barrel, to include the first through fifth lenses to provide a focused image.


s 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al (U.S. Patent Publication 2013/0314802) in view of Tseng et al (U.S. Patent Publication 2018/0143403).
With regard to independent claim 16, although Uno et al teaches a camera module (Figure 1), comprising: a first barrel comprising a lens imaging system (Figure 9A, element 101); and a second barrel coupled to an image side of the first barrel (Figure 9A, element 106), and a third lens barrel (Figure 9A, element 107) comprising an image sensor (Figure 9A, element 110), Uno et al fails to teach the detailed structure of the lenses within the lens barrel.  In a related endeavor, Tseng et al teaches a lens imaging system (page 1, paragraph [0002]), disposed sequentially from an object side, comprising: a first lens (Figure 17, element 910) having positive refractive power (page 20, Table 17, focal length data for 910 and paragraph [0195], lines 1-2), a second lens (Figure 17, element 902) having refractive power (page 20, Table 17, focal length data for 920 and paragraph [0196], lines 1-2); a third lens (Figure 17, element 903) having positive refractive power (page 20, Table 17, focal length data for 930 and paragraph [0197], lines 1-2), and comprising a concave image-side surface (Figure 17, element 932; page 20, Table 17, data for S7 and paragraph [0197], lines 3-4); a fourth lens (Figure 17, element 904) having negative refractive power (page 20, Table 17, focal length data for 940 and paragraph [0198], lines 1-2); and a fifth lens (Figure 17, element 905) having refractive power (page 20, Table 17, focal length data for 950 and paragraph [0199], lines 1-2), and further satisfying the conditional expression 1.0 < TTL/BFL < 3.0, as defined (page 20, Table 17, thickness data and page 21, paragraph [0203]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by 
With regard to dependent claim 17, Uno et al in view of Tseng et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, wherein Uno et al further teaches such a camera module wherein the first lens barrel accommodates a first lens group, comprising a first lens and a second lens, and the second lens barrel accommodates a second lens group, comprising a fourth lens and a fifth lens (page 2, paragraph [0046]), but fails to teach the first lens barrel accommodating a third lens.  However, Uno et al does suggest that a change in size or location of the various components can be changed as needed or desired (page 16, paragraph [0283]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the position of the lenses within the lens barrel, as taught by Uno et al, to form a focused image of a subject at the image plane (page 2, paragraph [0046]).
With regard to dependent claim 18, although Uno et al in view of Tseng et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 14, both fail to explicitly teach such a camera module wherein the first lens barrel in the optical direction of greater than a distance from the object side surface of the first lens to the image side of the third lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component, as suggested by Uno et al (page 16, paragraph [0283]).  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Tseng et al, to change the size of the first lens barrel to be larger 
With regard to dependent claim 19, although Uno et al in view of Tseng et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 14, both fail to explicitly teach such a camera module wherein the second lens barrel in the optical direction of greater than a distance from the object side surface of the fourth lens to the image side of the fifth lens.  However, it should be noted that it is a known alternative to provide a mere change in the size of a component, as suggested by Uno et al (page 16, paragraph [0283]).  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens barrel, as taught by Uno et al in view of Tseng et al, to change the size of the second lens barrel to be larger than a distance from the object side surface of the third lens to the image side surface of the fifth lens along the optical axis to provide a focused image.
With regard to dependent claim 20, Uno et al in view of Tseng et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 14, wherein Uno et al teaches a length of the third lens barrel in an optical axis direction is greater than BFL, as defined (Figure 9A, wherein element 107 is longer in the optical axis direction than distance from element G3 to element 110).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
10 March 2022